                      Case 18-14506-LMI   Doc 503   Filed 01/02/20     Page 1 of 3



        Tagged Opinion




        ORDERED in the Southern District of Florida on December 31, 2019.




                                                    Laurel M. Isicoff
                                                    Chief United States Bankruptcy Judge
_____________________________________________________________________________




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

        In re:                                       Chapter 11 Cases

        MIAMI BEVERLY, LLC,                Case No. 18-14506-LMI (Lead Case)
        1336 NW 60, LLC,                   Case No. 18-14509-LMI
        REVEREND, LLC                      Case No. 18-14510-LMI
        13300 ALEXANDRIA DR. HOLDINGS, LLC Case No. 18-14511-LMI
        THE HOLDINGS AT CITY, LLC          Case No. 18-14512-LMI
                                           Jointly Administered
              Debtors,
        ____________________________/


                      ORDER DENYING MIAMI DEVELOPMENT HOLDINGS’
                             REQUEST FOR FEES AND COSTS

                 This matter came before the Court upon the Notice Of Fees Incurred In

        Connection With Eric Irons, P.A.’S Charging Lien (ECF #450) (the “Notice”) filed by

        creditor, Miami Development Holdings (“MDH”) and the Objection to Notice of


                                                1
            Case 18-14506-LMI    Doc 503    Filed 01/02/20   Page 2 of 3



Fees Filed in Connection with Irons Law Group, P.A.’s Charging Lien (ECF #451)

(the “Objection”) filed by the Irons Law Group (“Irons”). The Notice and the

Objection thereto arise out of a charging lien dispute which the Court resolved

in its Order Granting Motion to Strike Charging Lien (ECF #448) (the “Order”). In

the Order, the Court reserved jurisdiction to consider an award of attorneys’ fees

and costs to counsel for MDH.

      The Court has reviewed and considered the Notice and Objection. MDH

seeks fees and costs pursuant to Fla. Stat. §57.105(7) based upon a fee provision

in a contingency fee retainer agreement between Irons and Irons’ former client,

Gadi Shushan. However, MDH is not a party to that agreement. After engaging

and subsequently terminating Irons, Mr. Shushan assigned his claim in this

bankruptcy case on July 31, 2019, to MDH, pursuant to a Transfer of Claim

Other than for Security (ECF #136).

      In Florida Community Bank, N.A. v. Red Road Residential, LLC, 197 So.3d

1112 (Fla. 3d DCA 2016), the non-party wife of the guarantor on a commercial

mortgage defended against a bank’s mortgage foreclosure suit.              The bank

ultimately voluntarily dismissed the suit with prejudice and the guarantor’s wife

sought attorney fees under section 57.105 based upon the fee provision in the

mortgage. The Third District Court of Appeal held that “[o]nly the parties to a

contract may avail themselves of section 57.105(7)'s entitlement to attorney's

fees.” Id. at 1116.

      Similar to the Florida Community Bank case, MDH is not an actual party

to the contingency fee retainer agreement under which it seeks fees, accordingly,


                                        2
            Case 18-14506-LMI    Doc 503     Filed 01/02/20   Page 3 of 3



there is no reciprocity under section 57.105 and MDH and its counsel are not

entitled to reimbursement of its fees and costs.

      For the foregoing reasons, it is ordered as follows:

      1.    MDH’s request for fees and costs is DENIED.

                                       ###


Copies provided to:
Michael Hoffman, Esq.

      Attorney Hoffman shall serve a copy of the signed order on all interested
parties file a certificate of service.




                                        3
